REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 8/5/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 7 & 13.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “a data storage device containing user identifiers and associated entitlement values for a plurality of tenants of the cloud computing environment, wherein the entitlement values are associated with tenant payments; a platform resource manager, having access to the cloud computing environment; and a provisioning application platform, between a user device and the platform resource manager and coupled to the data storage device, to: (i) receive from the user device a user subscribe request for an integration design application associated with an inbuild event publish/subscribe framework, (ii) access the data storage device, and (iii) transmit the entitlement value to the platform resource manager to facilitate creation of a plurality of microservices, resulting in implementation of the integration design application for the user, wherein the platform resource manager is to: (i) create tenant specific resources based on the at least one entitlement value via the inbuild event publish/subscribe framework, wherein the at least one entitlement value is associated with an account storage limit or a Service Level Agreement ("SLA"), (ii) create tenant specific instances, and (iii) bind applications to the resources and instances to create the integration design application” as set forth in independent claim(s) 1, 7 & 13 and in light of applicant’s argument(s) filed 8/5/22

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449